Title: To Thomas Jefferson from Caesar Wilson, 9 July 1805
From: Wilson, Caesar
To: Jefferson, Thomas


                  
                     May it Please your Excellency,
                     Dover, Delaware,July 9th 1805.
                  
                  I hope you will excuse my presumption, in writing to you, altho an Utter stranger; I have no excuse to plead except my necessities. I am Sir, the son of a Capt Wilson, who served during the late glorious Revolution in a Regiment Commanded by Col: Henry Neal. After his return he married the Sister of Cæsar Rodney Esqr the Governor of Delaware State. After the Death of Mr. Rodney, he, as well as the rest of the Family, was reduced in Circumstances, but by the help of a small Office, under the Goverment of this State, made out to support his family and to School his Children. It was intended that I should Study the Law, but my Father dying, before I had Compleated my education, I was obliged to relinquish that idea, and was obliged to have recourse to my pen for support. I was first a Clerk in an office at Lancaster and with a small Salary. I relinquished that for a Clerkship under the Commissioners appointed by the State of Pennsylvania for settling Connecticut Claims in the County of Luzerne; in that County I married, and the Commission being at an end in January last I returned home, where I still am, out of employment, and dependent on a relation for a Support. The purport of this letter Sir is to solicit an appointment under Some of the Governments in your Jurisdiction, in either of the Louisiannas or the Mississippi Territory where my uncle Thomas Rodney now is; or Elswhere, as you may think proper. Your Compliance will Confer an Obligation on, and ever be gratefully Acknowledged by,
                  Your Excellency’s Respectful and Huml. Servt.
                  
                     Cæsar Rodney Wilson 
                     
                  
               